             Case 2:20-cv-00328-DLR Document 17-2 Filed 03/24/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
                        IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8
 9                                     PHOENIX DIVISION

10
                                                    )
11
     Neighbors of the Mogollon Rim, Inc.,           )
12                                                  ) No. 2:20-cv-00328-PHX-DLR
                          Plaintiff,                )
13                                                  )
14                        v.                        ) [PROPOSED] ORDER
                                                    ) REMOVING CASE FROM MIDP
15   United States Forest Service; United           )
     States Fish and Wildlife Service,              )
16                                                  )
17                        Federal Defendants.       )
                                                    )
18
            THIS MATTER came before the Court on the Parties’ March 24, 2020 Joint
19
     Motion to Remove Case from MIDP. The Court finds that the Joint Motion is well-taken
20
     and GRANTS the Parties’ request to remove this case from the MIDP.
21
            This is an action for review on an administrative record that is exempt from initial
22
     disclosures under Federal Rule of Civil Procedure 26(a)(1)(B)(i), and thus is not subject
23
     to the MIDP. Therefore, IT IS ORDERED that the Clerk of the Court shall remove this
24
     case from the MIDP.
25
26
27
28
